Citation Nr: 1307388	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his July 2009 substantive appeal, and one was scheduled for him in October 2010, but he notified VA that month that he no longer wished to have a hearing and asked that his appeal be forwarded to the Board.  The Board thus finds that his hearing request is withdrawn, and that appellate adjudication may proceed.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to nonservice connected pension benefits, but had less than 90 days of active service.  To meet the service requirements to receive non service-connected pension benefits, a veteran must have served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j)

During the pendency of the Veteran's appeal as to the above-captioned issue, he raised a claim to reopen the issue of entitlement to service connection for a left ankle disability on the basis of aggravation.  This newly raised claim is inextricably intertwined with the claim for entitlement to nonservice-connected pension, as the Veteran was separated from service on the basis of an ankle disability, and thus adjudication of the new claim may affect his eligibility for nonservice-connected pension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

The fact that an issue - here, the claim to reopen the issue of entitlement to service connection for a left ankle disability - is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Thus, the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability should not be returned to the Board unless it is properly appealed.

Finally, internal VA communication reflects that a temporary file was established at the RO in November 2012 when the Veteran's claim to reopen the issue of entitlement to service connection for a left ankle disability was received.  Should the remand be processed by the AMC, and not the originating RO, the AMC should ensure that they first obtain the RO's temporary file before proceeding with adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Should the remand be processed by the AMC, contact the RO and obtain the RO's temporary file with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability before proceeding with any adjudication of the nonservice connected pension issue.

2.  The RO or AMC must adjudicate the claim of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left ankle disability in a rating decision and provide appropriate notice and appellate rights of that decision.  This issue should only be returned to the Board if properly appealed. 

3.  Thereafter, readjudicate the claim of entitlement to nonservice-connected pension.  If that benefit remains denied, the appellant and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


